Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on November 11, 2021 has been entered.
Status of Claims
	Claims 1, 2, 11, 12, 21, 23, 27, 28, 30, 31 and 40 are currently amended.  Claims 3, 4 and 17 have been cancelled.  Claims 5-10, 13-16, 18-20, 22, 24-26, 29, 32-39 and 41 were previously presented.  Claims 1, 5-16 and 18-41 are drawn to an apparatus.  Claim 2 is directed to a method.  Claims 1, 2, 5-16 and 18-41 are pending and have been fully considered.
Status of Previous Objections / Rejections
Examiner withdraws the previous Claim Objections and 35 USC §112 and 35 USC §103 rejections in view of amendments to the claims, Applicant's remarks and a reconsideration of the pertinent objections/rejections.
Response to Amendment
In their reply dated November 11, 2021, Applicant made certain claim amendments to address one or more objections, rejections, statements and claim interpretations of the prior Office Action (OA) to clarify the claim language and to potentially advance prosecution.  No new matter is added and the amendments are in proper form. 
Allowable Subject Matter
Claims 1, 2, 5-16 and 18-41 are allowed.  Claims 1 and 2 are independent.  Claim 1 is an apparatus and is recited as follows:  
Claim 1:	An extracorporeal blood treatment system comprising: 
an extracorporeal blood treatment apparatus to perform an extracorporeal blood treatment, the extracorporeal blood treatment apparatus comprising: 
one or more pumps, 
a venous blood circuit, 
an arterial blood circuit, and 
two or more blood circuit pressure sensors to measure venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit; 
a display comprising a graphical user interface configured to depict a blood circuit pressure graphical element corresponding to the measured venous blood circuit pressure and arterial blood circuit pressure and a blood flow rate area corresponding to blood flow rate of the extracorporeal blood treatment performable using the extracorporeal blood treatment apparatus; and 
a processor operatively coupled to the display and the extracorporeal blood treatment apparatus, wherein the processor is configured to: 

	display the blood flow rate area on the graphical user interface depicting a present blood flow rate value of the extracorporeal blood treatment and comprising a blood flow rate adjustment graphical element, 
	allow a user to move the blood flow rate adjustment graphical element to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus, 
	monitor venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit of the extracorporeal blood treatment using the two or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus, and 
	display the blood circuit pressure graphical element on the graphical user interface, wherein the blood circuit pressure graphical element is graphically emphasized in response to the blood flow rate adjustment graphical element being moved to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus, 
wherein the blood circuit pressure graphical element comprises: 
a venous portion comprising: 
	a presently-monitored venous blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored venous blood circuit pressure values of the extracorporeal blood treatment, and 
an arterial portion comprising: 

	a graphical representation of previously-monitored arterial blood circuit pressure values of the extracorporeal blood treatment.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended the claims and has satisfactorily addressed the prior informalities and indefiniteness based rejections.  With respect to the prior art rejections, Examiner previously employed Curtis and Schaefer and certain obviousness rationales to address the claims.  Upon reconsideration and in view of a broad interpretation of all elements of the claim including the capabilities of the graphical element and the processor, it is not necessarily prima facie obvious that the combination of these two reference alone would meet all the elements of the claim, in particular the graphical representation of previously monitored venous and arterial blood circuit pressure values, and the moveable blood flow rate adjust graphical element, in combination with the other requirements of the claim.  Moreover, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a blood circuit pressure graphical element for medical treatment with the recited user interfaces and with a structure substantially as claimed.  Method claim 2 is commensurate in scope with claim 1 and thus the reason for allowance is similar.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/